Exhibit 10.16

SECOND AMENDMENT TO CREDIT AGREEMENT

 

Parties:   

“Bank”:

   Wells Fargo Bank, N.A.    (f/k/a Wells Fargo Bank West, N.A.)    1242 Pearl
Street    P.O. Box 227    Boulder, Colorado 80302

“Borrower”:

   The Persons shown as parties on the signature pages hereto. Execution Date:
   October 2, 2010

Recitals:

A Bank and each Borrower have entered into that certain 2005 Amended and
Restated Credit Agreement dated as of July 29, 2005, and that certain First
Amendment to Credit Agreement dated October 22, 2007 (as amended, and as
amended, modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Lender has extended certain credit facilities
to Borrower under the terms and conditions set forth in the Credit Agreement.

B. Borrower has requested that the Bank extend the term of the loan and make
certain other changes, which the Bank is willing to do under the terms and
conditions as set forth in this Second Amendment to Credit Agreement (“Second
Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Sections of Article 1 are amended to read as follows:

1.12 [THIS SECTION INTENTIONALLY OMITTED]

1.13 Base Rate: means at any time the rate of interest most recently announced
by Lender as its Prime Rate, from time to time which serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, adjusted by the Base Rate Margin; provided, however, that at
no time will the Base Rate be less than four and one-quarter percent (4.25%) per
annum.



--------------------------------------------------------------------------------

1.15 Base Rate Margin: zero basis points.

1.59 [THIS SECTION INTENTIONALLY OMITTED]

1.60 [THIS SECTION INTENTIONALLY OMITTED]

1.61 [THIS SECTION INTENTIONALLY OMITTED]

1.62 [THIS SECTION INTENTIONALLY OMITTED]

1.63 [THIS SECTION INTENTIONALLY OMITTED]

1.64 [THIS SECTION INTENTIONALLY OMITTED]

1.65 [THIS SECTION INTENTIONALLY OMITTED]

1.90 Revolving Maturity Date: means October 2, 2011.

1.2 The following Subsections and Sections of Article 4 are amended to read as
follows:

4.1.1 Base Rate Option. The outstanding principal balance under the Revolving
Note shall bear interest at the Base Rate and shall be deemed a “Base Rate
Loan”.

4.1.2 [THIS SUBSECTION INTENTIONALLY OMITTED]

4.2 [THIS SECTION INTENTIONALLY OMITTED]

1.3 Each reference to LIBO Rate, LIBO Rate Period, LIBO Loan, or other provision
relating to LIBO shall be deemed to have been deleted.

2. Conditions to Effectiveness of this Second Amendment. The effectiveness of
this Second Amendment is subject to satisfaction, in the Bank’s sole discretion,
of each of the following conditions precedent (the date on which all such
conditions precedent are so satisfied shall be the “Effective Date”):

2.1 Delivery of Executed Documents. Borrower shall have delivered to the Bank
the following documents:

A. This Second Amendment, duly executed by each Borrower.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Second
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Bank, by wire
transfer of immediately available federal funds (a) all fees presently due under
the Credit

 

2



--------------------------------------------------------------------------------

Agreement (as amended by this Second Amendment); and (b) all expenses owing as
of the Effective Date pursuant to Section 13.1 of the Credit Agreement.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of each Borrower and the Bank, and their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or obligations hereunder without the prior written consent of the Bank.

3.3 Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.

3.7 Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Second Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Second Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Second Amendment.

[Signatures to follow on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.

 

BANK: Wells Fargo Bank, N.A. By:  

/s/ David Marusiak

Name:   David Marusiak Title:   Vice President, Business Banking Manager
BORROWER: Gaiam, Inc., a corporation formed under the laws of the State of
Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President Gaiam Americas, Inc., a corporation
formed under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President Gaiam.com, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President

 

4



--------------------------------------------------------------------------------

Gaiam Direct, Inc., a corporation formed under the laws of the State of
Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President Gaiam International, Inc., a corporation
formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name:   John Jackson Title:   VP Gaiam International II, Inc., a corporation
formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name:   John Jackson Title:   VP Gaiam International III, Inc., a corporation
formed under the laws of the State of Colorado. By:  

/s/ John Jackson

Name:   John Jackson Title:   VP Gaiam Media, Inc., a corporation formed under
the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President

 

5



--------------------------------------------------------------------------------

Gaiam Shared Services, Inc., a corporation formed under the laws of the State of
Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President Gaiam Travel, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President GT Media, Inc., a corporation formed
under the laws of the State of Colorado. By:  

/s/ Lynn Powers

Name:   Lynn Powers Title:   President

 

6